SHINN, P. J.
I concur. The court found that plaintiff made a certain agreement with defendants as to his interest in the firm, operated under it for five years, and was paid in full. That was his entire case against the defendants. I cannot understand why the court made forty (40) findings of evidentiary facts and conclusions, comprising forty-nine (49) full, closely typed pages of the clerk’s transcript, which added nothing but confusion to the findings of the ultimate facts. It is always presumed on appeal that the trial court gave effect to the evidence which logically tended to establish the ultimate facts found. When this rule can be properly applied evidentiary findings can serve no good purpose.
On appeal, plaintiff does not even mention the findings respecting the terms of the partnership agreement and its full performance, which, alone, defeat his claims against the defendants under that agreement. This seems to me to be a clear concession that, as to his claims as a partner, the evidence supports the findings and the findings support the judgment.
Vallée, J., deeming himself disqualified, did not participate.
A petition for a rehearing was denied July 2, 1957, and appellant’s petition for a hearing by the Supreme Court was denied July 31, 1957.